Citation Nr: 1512406	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-10 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 to February 1982.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction rests with the regional office in North Little Rock, Arksansas, from which the appeal was certified.  

A May 2013 rating decision granted entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A. § 1318.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran did not have active service during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to death pension benefits are not been met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002). 

The appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  Thus, the Board finds no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  See Livesay, 15 Vet. App. at 178.

Improved death pension under Public Law 95-588 is a monthly benefit payable by VA to a veteran's surviving spouse or child because of a veteran's nonservice-connected death.  Basic entitlement exists if the veteran had qualifying wartime service; or the veteran at the time of death was receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war and the surviving spouse or child meets the net worth requirements specified by regulation and has an annual income not in excess of the applicable maximum annual pension rate specified by regulation.  38 U.S.C.A. § 1541(a) (West 2014); 38 C.F.R. § 3.3(b)(4) (2014).

Qualifying wartime service essentially means 90 days or more of active service during a period of war, or 90 continues days of active service that began or ended during a period of war.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3).

The period of war, charactized as the "Vietnam Era," began on February 28, 1961, and ended on May 7,1975, but only for those who served in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  For all other cases, the Vietnam Era began on August 5, 1964 and ended on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  The next period of war, the Persian Gulf period of war began on August 2, 1990.  38 C.F.R. § 3.2(i).  

The Veteran's DD-214 shows active duty service from February 1979 to February 1982.  Accordingly, the Veteran began active service after the Vietnam Era and separated from active service prior to the start of the Persian Gulf period of war. Therefore, the Veteran does not have active service during a period of war.  

The appellant asserted, in her July 2011 notice of disagreement that, while admittedly, the Veteran served during peacetime, he had been prepared and willing to go to war if required.  While the Board recognizes the Veteran's service during a period of peacetime, the Veteran does not have the qualifying wartime service to render him eligible for nonservice-connected pension benefits under the law. 

In consideration of the evidence, the Board finds that the Veteran did not have active service during a period of war as he served after the Vietnam Era and before the Persian Gulf War.  In view of this finding, the Board concludes that entitlement to death pension benefits is not warranted.  There is no authority in the law for an award of death pension benefits without service during a period of war.  As this claim must be denied as a matter of law, the benefit of the doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102.


ORDER

Entitlement to death pension benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


